JOANOS, Judge.
This cause is before the court as an appeal of an order dismissing appellant’s motion for post-conviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. We treat the appeal as a petition for belated appeal under rule 9.140(j) of the Florida Rules of Appellate Procedure. The trial court previously directed the state to show cause why appellant should not be granted a belated appeal, and the state responded that it did not oppose a grant of belated appeal for appellant. Therefore, it is unnecessary for this court to appoint a commissioner to make a report and recommendation as contemplated by the Committee Notes to rule 9.140(j). See Schubert v. State (Fla. 1st DCA 1998)[23 Fla. L. Weekly D893]; Hammond v. State, 706 So.2d 73 (Fla. 1st DCA 1998); Dubois v. State, 705 So.2d 713 (Fla. 1st DCA 1998).
Accordingly, the petition for belated appeal is granted. Pursuant to Florida Rule of Appellate Procedure 9.140(j)(5)(D), this opinion shall be filed with the lower tribunal and treated as the notice of appeal. If the petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent appellant on appeal.
WOLF, J., and SMITH, LARRY G., Senior Judge, concur.